—Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered November 20, 1991, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the fourth degree, and burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends, among other things, that the People improperly failed to give required notice, pursuant to CPL 710.30, of a showup conducted on a subway platform and a *460later showup at the police precinct. However, since the complaint had spontaneously identified the defendant on the street, the subway and precinct showups were merely confirmatory, not requiring notice pursuant to CPL 710.30 (see, People v Wilkins, 190 AD2d 874; People v Duffy, 152 AD2d 704; cf., People v Sanford, 184 AD2d 671).
We have examined the defendant’s remaining contentions and find them to be without merit. Balletta, J. P., Rosenblatt, Joy and Plorio, JJ., concur.